EXHIBIT 10.2 Accelerated Venture Partners, LLC 1840 Gateway Drive, Suite 200 Foster City, CA 94404 April 19, 2013 Accelerated Acquisitions XXII, Inc. 1840 Gateway Drive, Suite 200 Foster City, CA 94404 Re:Tender of shares for cancellation Gentlemen: By this letter, the undersigned tenders for cancellation 3,500,000 of the 5,000,000 shares of common stock par value $0.0001 of Accelerated Acquisitions, XXII, Inc. (the “Company”) which it holds.Following the cancellation of such shares, Accelerated Venture Partners, LLC will hold a total of 1,500,000 of the Company’s Common Shares. Sincerely, ACCELERATED VENTURE PARTNERS, LLC By:/s/ Timothy Neher Timothy Neher, Managing Member
